Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2021 has been entered.
Claims 1-26 are pending in the application.  Claims 1-13, 17, 18 and 25 have been withdrawn as being directed to a non-elected invention.  Claims 14-16, 19-24 and 26 are under consideration.  
The 102/103 rejection over Lebold has been withdrawn in view of the Applicant’s response.  Lebold does not disclose a panel comprising two parallel boards having a gap wherein the gap is filled by an intumescent mat.    
Upon further consideration, new ground of rejection is made in view of newly discovered reference to Cho (US 2009/0197060). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-16, 19, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 706979 to Lebold et al. (Lebold) in view of US US 2009/0197060 to Cho (Cho).  
Lebold discloses a resilient intumescent mat comprising a non-woven fibrous material and a slurry of an intumescent material poured onto the non-woven fibrous material (column 4, lines 10-20; and example 1).  The resilient intumescent mat comprises 81.1 g of ceramic fibers, 138 g of unexpanded vermiculite and 33 g of graphite flake.  That would yield a weight ratio of the fibers to the intumescent material of 0.47 (81.1/(138+33)) which is within the claimed range.  
Lebold discloses the intumescent mat incorporated in the openings in the walls, floors and ceilings.  Lebold does not specifically disclose the intumescent incorporated in the gap of two parallel boards.  
Cho, however, disclose a firestop system incorporated into a gap between two parallel boards (figures 8 and 9).  The firestop system comprises a thermal insulation material and a fireproof elastic coating provided on the surface of the thermal insulation material (paragraph 36). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the intumescent mat disclosed in Lebold into a gap between two parallel boards because such is an intended use of the material and Cho provides necessary details to practice the invention of Lebold.  


The resilient intumescent mat comprises 81.1 g of ceramic fibers, 138 g of unexpanded vermiculite and 33 g of graphite flake.  A weight ratio of the fibers to the intumescent material is thus 0.47 within the claimed range.  
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or an obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to the applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,291 (Fed. Cir. 1983). It is noted that if the applicant intends to rely on Examples in the specification or in a submitted Declaration to show non- obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with Lebold/Cho. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lebold in view of Cho as applied to claim 14 above, and further in view of US 3,934,066 to Murch (Murch). 
Lebold does not explicitly disclose at least one major surface of the intumescent mat comprising a smoke-impermeable coating. 
Murch, however, discloses a fire-retardant, intumescent laminate system comprising substrate saturated with an intumescent layer and a flexible protective layer adhered to the intumescent layer (abstract and figure 1).  The substrate is comprised of a paper or a foam (abstract).  The flexible protective layer made of a metal foil which is capable of deforming without rupture under conditions of fire or heat so as to allow the intumescent composition to freely expand and swell to the desired necessary thickness thereby forming the protective foamed char barrier (column 7, lines 55-60; and column 8, lines 5-10).  The flexible protective layer reads on the claimed smoke-impermeable coating.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a flexible protective layer disclosed in Murch on at least one major surface of the intumescent mat disclosed in Lebold motivated by the desire to protect the intumescent layer because the flexible protective layer is capable of deforming without rupture under conditions of fire or heat so as to allow the intumescent composition to freely expand and swell to the desired necessary thickness thereby forming the protective foamed char barrier.    

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lebold in view of Cho as applied to claim 14 above, and further in view of US 2012/0121805 to Fishback et al. (Fishback). 
Lebold does not explicitly disclose or suggest the wall of the building made of a plasterboard.  
Fishback, however, discloses a thermal insulating polyurethane foam filled in a space between two walls of the building and each wall formed from dry wall, plasterboard or gypsum board (abstract, and paragraph 69).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a plasterboard disclosed in Fishback as a wall of the building disclosed in Lebold because such is an intended use of the material and Fishback provides necessary details to practice the invention of Lebold.    

New combination of Lebold Cho suggests a panel for an internal building wall comprising two parallel boards defining a gap, wherein the gap is filled by insulation comprising a fire-stopping material.   

Claims 14-16, 19-22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0360118 to Hensley et al. (Hensley) further in view of US 9,097,011 to Barone et al. (Barone).  
Hensley disclose a fire and water resistant expansion joint system comprising a core installed between two parallel substrates of a tunnel (paragraphs 12, 46 and interior and exterior surfaces of a building (paragraph 3).  The vertical joint system can be used in either interior or exterior applications (paragraph 62).  The term “interior” indicates that the tunnel wall can be an internal building wall.  The core comprises an open cell foam being infused with a fire retardant material comprising phosphorous based compounds, nitrogen-based compounds or a combination thereof (paragraph 39).  The infused core is further coated with a waterproof elastomer coating corresponding to the claimed smoke-impermeable coating (paragraph 41).  The weight ratio of the fire retardant material to the core is 3.5:1 to 4:1 (paragraph 39).  The core can be pre-compressed before installed between two parallel substrates (paragraph 12).  The pre-compression indicates that the open cell foam is a resilient porous material.  
Hensley does not explicitly disclose the open cell foam being infused with an intumescent material.  
Barone, however, discloses a heat and fire resistant system comprising a foam substrate and an intumescent coating applied onto a surface of the foam substrate by dip-coating (abstract, and column 7, lines 40-45).  The dip-coating indicates that the intumescent coating can be infused or impregnated in the pores of the foam substrate.  The foam substrate is an open cell polyurethane foam whereas the intumescent coating comprises an intumescent catalyst, a carbonific, a blowing agent, expandable graphite and a polymeric binder (abstract).  The intumescent catalyst comprises ammonium polyphosphate (column 5, lines 30-40). 
.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hensley in view of Barone as applied to claim 14 above, and further in view of Fishback. 
Neither Hensley nor Barone discloses or suggests the substrate of the tunnel wall comprising a plasterboard.  
Fishback, however, discloses a thermal insulating polyurethane foam filled in a space between two parallel walls of the building and each wall formed from dry wall, plasterboard or gypsum board (abstract, and paragraph 69).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a plasterboard disclosed in Fishback as a wall of the tunnel disclosed in Hensley because such is an intended use of the material and Fishback provides necessary details to practice the invention of Hensley.    
Alternatively, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a plasterboard for the concrete because the plasterboard and the concrete have been shown in the art to be recognized equivalent materials for the tunnel walls and the selection of these known equivalents to be used as materials for the tunnel walls will be within the level of the ordinary skill in the art.  

Applicant alleges that the intumescent material is to expand at the high temperature whereas the expansion joint is to contract to absorb the expansion of the surrounding material.  Therefore, a person of ordinary skill in the art would not have motivated to infuse the open cell foam with the intumescent material because such infusion would destroy the purpose of the expansion joint.  The examiner respectfully disagrees. 
The examiner directs Applicant’s attention to paragraphs 62 of Hensley.  The expansion joint includes a foam core and an intumescent coating provided on the surface of the foam core.  Hensley does not teach the foam core infused with the intumescent material; but nowhere does Hensley criticize the intumescent material renders the expansion joint unsatisfactory for its intended purpose. 
Applicant also asserts: 
“Additionally, in the examples disclosed in Hensley, this surrounding material is concrete and the building structure is a tunnel. As stated above, the purpose of the expansion joint of Hensley is to absorb the expansion of the surrounding material, indicating that the invention is only suitable if the surrounding material (a) is of a substantial thickness, equivalent to that of a tunnel; and (b) undergoes significant expansion when exposed to high temperatures. The expansion of plasterboard panels when exposed to high temperatures is negligible, and therefore the person skilled in the art would not consider using the expansion joint between panels of an internal plasterboard wall.”
The examiner respectfully disagrees.
Applicant’s presumption is nothing more than a conclusory statement unsupported by any evidence of record.  The examiner respectfully invites Applicant’s attention to Woolworth (US 7,607,272) which will be relied upon as 
As previously discussed, substitution of a plasterboard for the concrete would have been obvious because the plasterboard and the concrete have been shown in the art to be recognized equivalent materials for the tunnel walls and the selection of these known equivalents to be used as materials for the tunnel walls will be within the level of the ordinary skill in the art.  
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Hai Vo/
Primary Examiner
Art Unit 1788